Citation Nr: 1538423	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-02 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of a debt in the amount of $1804.27 due to overpayment of Chapter 30 education benefits, to include consideration of whether the debt was validly created.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L. S. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The December 2011 decision informed the Veteran that a debt of $1804.27 had been created.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Cleveland, Ohio.  

The Veteran testified at a hearing in June 2015 before the undersigned.  L. S., his spouse, observed the hearing but did not testify.  A copy of the transcript is of record.  

As a preliminary matter, the Board notes that the Veteran filed a properly executed VA Form 21-22 in favor of The American Legion in October 2008.  The American Legion did not represent the Veteran at his hearing and when offered a chance to provide additional argument, did not do so.  The VA Form 21-22 has not been revoked.  Therefore, The American Legion remains the Veteran's correct representative.  38 C.F.R. § 14.629 (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran applied for benefits to attend wilderness guide school from May to July 2009.  He requested an advance payment, which was denied in a May 19, 2009 letter.  At his June 2015 hearing, the Veteran testified that he subsequently contacted a VA employee, L. W., and informed her that he would not attend school.  He testified that he also informed the school that he would not attend.  He stated that L. W. told him over the telephone that because the course had not begun, VA would be able to void any benefits he would have been paid for attendance.  He stated that he received a letter from L W. on May 26, 2009 informing him that he was entitled to a payment of $1804.00.  The Board notes that a May 26, 2009 letter from L. W. is of record, but it informs the Veteran that he was entitled to a payment of $1592.00 for the period from May 2009 to July 2009.  In response to the letter, he stated that he spoke with L. W. again over the telephone and asked her to cancel the payment because he was not going to school and that he was told "...don't worry about it."  There are no reports of contact associated with the claims file that document the phone calls between L. W. and the Veteran.  Documentation of an email sent in November 2011 notes that there was a compliance survey with the school that the Veteran was scheduled to attend and it was noted that he was not a student.  It was noted that the "S[chool] C[ertifying] O[fficial] failed to submit a VA Form 21-1999b to terminate this enrollment...."  In January 2012, the RO informed the Veteran that the term dates from May 2009 to July 2009 were "inadvertently certified in February of 2011 for this class that you did not attend."  The February 2011 certification is not of record.  The record in this case does not appear to be complete and remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the record is complete by attempting to locate and associate with the claims file any record of the asserted phone conversations with L. W., email communications between the Veteran, L. W., and/or Swan Mountain Wilderness Guide Group, and the record of the February 2011 certification of attendance for a class that was held in 2009.  Any other outstanding evidence that is not currently associated with the claims file must be made part of the record.  If any outstanding records are not obtainable, this must be documented in the claims file.  

2. After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The SSOC must include an explanation and accounting for the overpayment and how it was calculated.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




